Citation Nr: 0627440	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  04-42 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether an appeal of a September 2001 rating decision, which 
denied service connection for a psychiatric disability, was 
timely perfected.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The veteran served on active duty from January 1980 to 
September 1980 and from January 1981 to February 1982.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.

The veteran presented testimony at a local hearing chaired by 
an RO Hearing Officer in December 2004.  A transcript of the 
hearing is associated with the claims file.

A motion to advance this case on the docket due to financial 
hardship was granted by the Board in August 2006.  See 38 
U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  Service connection for a psychiatric disability was 
denied in a rating decision of September 2001; the veteran 
was informed of this decision and her appellate rights by 
letter mailed to her address of record on September 21, 2001; 
a notice of disagreement was received on August 13, 2002; a 
statement of the case was mailed to the veteran on October 
30, 2003; a VA Form 9 was received on April 12, 2004.

2.  The veteran did not request an extension of time to file 
her substantive appeal.




CONCLUSION OF LAW

The veteran did not file a timely substantive appeal as to 
the September 2001 denial of service connection for a 
psychiatric disability.  38 U.S.C.A. §§ 7105, 7108 (West 
2002); 38 C.F.R. §§ 3.109, 20.202, 20.302, 20.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that she filed a timely substantive 
appeal of a September 2001 rating decision, which denied 
service connection for a psychiatric disability.  The Board 
will initially discuss certain preliminary matters, and will 
then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), are applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment but not yet final 
as of that date.  However, the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim.  See Holliday 
v. Principi, 14 Vet. App. 282-83 (2001).  The Board finds 
that the issue here on appeal is a jurisdictional matter and 
is not itself a claim for VA benefits.  Moreover, this appeal 
does not involve any of the 5 elements of a service 
connection claim requiring VCAA notice, as identified by the 
United States Court of Appeals for Veterans Claims (the 
Court) (previously the Court of Veterans' Appeals) in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  The resolution of 
this matter is necessarily based on the evidence of record 
and there is no amount of additional evidentiary development 
that could reasonably be expected to change the outcome.  

Legal Criteria

Appellate review of an RO decision is initiated by the filing 
of a notice of disagreement and completed by the filing of a 
substantive appeal after a statement of the case is 
furnished.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 
20.200 (2005).

After the statement of the case is provided to the appellant, 
the appellant must file a formal appeal within 60 days from 
the date the statement of the case is mailed, or within the 
remainder of the one-year period from the date the 
notification of the RO decision was mailed, whichever period 
ends later.  See 38 U.S.C.A. § 7105(d)(3) (West 2002); 38 
C.F.R. § 20.302(b) (2005); Rowell v. Principi, 4 Vet. App. 9, 
17 (1993) (where a claimant did not perfect an appeal by 
timely filing a substantive appeal, the RO rating decision 
became final).  

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement and a 
formal appeal.  See Roy v. Brown, 5 Vet. App. 554, 556 
(1993).  The formal appeal permits the appellant to consider 
the reasons for an adverse RO decision, as explained in the 
statement of the case, and to formulate and present specific 
arguments relating to errors of fact or law made by the RO.  
38 U.S.C.A. § 7105(d)(3) (West 2002); Roy, 5 Vet. App. at 
555.

Pursuant to 38 U.S.C.A. § 7105(d)(5), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  While the Board 
must construe such arguments in a liberal manner for purposes 
of determining whether they raise issues on appeal, any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed may be dismissed.

Upon request, the time period for filing a substantive appeal 
may be extended for a reasonable period for good cause shown.  
38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 3.109(b) 
(2005).  A request for such an extension should be in writing 
and must be made prior to the expiration of the time limit 
for filing the substantive appeal.  38 C.F.R. § 20.303 
(2005).

Analysis

The record reflects that on September 21, 2001, the RO mailed 
notification to the veteran of its September 2001 decision 
that denied service connection for a psychiatric disability.  
Thereafter, the veteran filed a timely notice of disagreement 
with respect to that issue.  In October 2003 the RO mailed a 
statement of the case regarding the appeal of the denial of 
service connection for a psychiatric disability.  In a cover 
letter sent with the statement of the case, the veteran was 
informed that she must submit a Substantive Appeal within 60 
days, or within the remainder of the one-year period from the 
date of mailing of the notification of the determination 
being appealed, to perfect her appeal.  No substantive appeal 
was received until April 2004.

The veteran's principal contention is that she changed her 
mailing address at approximately the same time as the October 
2003 statement of the case was sent.  She stated at her 
December 2004 hearing that she either received the October 
2003 statement of the case (SOC) and returned VA Form 9 and 
it somehow did not get associated with the claim file, or 
alternatively, that she did not receive the October 2003 SOC 
at all, and was thus not put on notice that she needed to 
submit the VA Form 9.  

With respect to the second alternative argument, that the SOC 
was never received by the veteran, this statement conflicts 
with a statement submitted by her representative in a March 
2004 VA Form 21-4138.  There, the representative specifically 
reported that the veteran stated that she received a 
statement of the case dated 10/30/03 and returned the VA Form 
9 within 60 days.  

The Board attaches more probative value to the March 2004 
statement than to the veteran's testimony at her December 
2004 hearing.  The Board notes primarily the conclusive and 
certain expression of the earlier statement and the specific 
identification of the date of the SOC.  This is contrasted 
with the much more equivocal statement made at the hearing.  
Therefore, the Board concludes that, despite evidence in 
record of an address change concurrent with the October 2003 
SOC, the evidence shows that the veteran actually received 
the document, as acknowledged by her at the time.

With respect to the alternative argument, that the veteran 
returned the VA Form 9 in a timely manner and the RO failed 
to associate it with the claim file, the Court has ruled that 
there is a "presumption of regularity" under which it is 
presumed that Government officials have properly discharged 
their official duties.  Clear evidence to the contrary is 
required to rebut the presumption of regularity.  See Ashley 
v. Derwinski, 2 Vet. App. 307 (1992), [citing United States 
v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)].  
While the Ashley case dealt with regularity of procedures at 
the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), 
the Court applied this presumption of regularity to 
procedures at the RO.  In this case, no clear evidence to the 
contrary has been presented with which to rebut the 
presumption of regularity.  The veteran's statements at the 
December 2004 hearing are speculative and do not constitute 
clear evidence to the contrary.  It is therefore presumed 
that the RO associated all documentation received from the 
veteran pertaining to her claim with the claim file.  

In addition, the Board notes that the veteran's subsequent 
action in submitting a VA Form 9, dated December 9, 2004, is 
inconsistent with her current assertion that she submitted 
the document earlier.  She has not in fact submitted or 
identified a copy of the supposedly timely document she now 
claims to have submitted, nor has she specifically identified 
the date it was sent.  

In sum, upon review of the evidence of record, the Board 
concludes that the veteran did received the October 2003 SOC, 
but did not respond to it in a timely manner.  

Pursuant to 38 C.F.R. § 3.109, time limits for filing may be 
extended in some cases on a showing of "good cause."  The 
Court decided in Corry v. Derwinski, 3 Vet. App. 231 (1992), 
however, that there is no legal entitlement to an extension 
of time; rather, 38 C.F.R. § 3.109(b) commits the decision to 
the sole discretion of the Secretary.  Specifically, 38 
C.F.R. § 3.109(b) requires that where an extension is 
requested after expiration of a time limit, the required 
action must be taken concurrent with or prior to the filing 
of a request for extension of the time limit, and good cause 
must be shown as to why the required action could not have 
been taken during the original time period and could not have 
been taken sooner than it was.  In this case, the veteran did 
not request any extension of time for filing a substantive 
appeal, and she has not demonstrated good cause for an 
untimely filing of a substantive appeal as to this issue.

The Board finds that in the absence of a timely filed 
substantive appeal the veteran has not complied with the 
legal requirements for perfecting an appeal.  As there is no 
active appeal, the Board lacks jurisdiction to address the 
underlying claim of entitlement to service connection for a 
psychiatric disability.


ORDER

A timely substantive appeal not having been filed, the issue 
of entitlement to service connection for a psychiatric 
disability is dismissed.



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


